
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33


FIRST AMENDMENT TO THE
WESTERN GAS RESOURCES, INC.
1999 STOCK OPTION PLAN


        This First Amendment to the Western Gas Resources, Inc. 1999 Stock
Option Plan is made this 12th day of January, 2001, effective January 1, 2001.

RECITALS

A.The Board of Directors adopted the Western Gas Resources, Inc. 1999 Stock
Option Plan (the "Plan").

B.Section 4(d) of the Plan authorizes the Board of Directors to amend the Plan.

C.The Board of Directors desires to amend the Plan to make the modifications set
forth herein.

        NOW, THEREFORE, THE western Gas Resources, Inc. 1999 Stock Option Plan
is amended as follows:

1.Section 9.e. is herby added in its entirety to read as follows:

e.Options may be exercised, in whole or in part, by the surrender (or delivery)
to the Company of previously acquired shares of Company common stock. This
method of exercise is to include the constructive exchange (or surrendering) of
Company stock already owned ("Payment Shares") in payment for the shares to be
received under the option exercise in lieu of actually tendering such Company
stock to the Company. If the Payment Shares are held by a registered securities
broker for the optionee in "street name," the optionee will provide the Company
with a notarized statement attesting to the number of shares owned that are
intended to serve as Payment Shares. If the Company stock certificates are
actually held by the optionee, he shall provide the Company with their
certificate numbers. Upon receipt of a notarized statement regarding ownership
of the Payment Shares, or upon confirmation of ownership of the Payment Shares
by reference to Company records, the Company shall treat the Payment Shares as
being constructively exchanges. The Company shall then issue to the employee a
certificate for a net number of shares: the number of shares subject to the
option exercise less the number of Payment Shares. The exchange price for the
Payment Shares under the respective option exercise will be the Fair Market
Value of the Company common stock as determined in 2.g. above as of the
effective date of the exchange.

2.Except as hereby amended, the Plan is hereby ratified and confirmed by the
Board of Directors and its provisions shall remain in full force and effect.

        ADOPTED by the Board of Directors of Western Gas Resources, Inc.
effective as of the date first set forth above.


 
 
WESTERN GAS RESOURCES, INC.
 
 
By
 
/s/  JOHN C. WALTER      

--------------------------------------------------------------------------------

    Title   Executive Vice President

            



QuickLinks


FIRST AMENDMENT TO THE WESTERN GAS RESOURCES, INC. 1999 STOCK OPTION PLAN
